Citation Nr: 1026489	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  96-00 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for the service-connected lumbar disc disease with 
history of laminectomy, beginning October 8, 2004 (exclusive of 
the period from May 5, 2009 to November 1, 2009, during which 
time a temporary total evaluation was assigned pursuant to 38 
C.F.R. § 4.30).  

2.  Entitlement to an evaluation in excess of 40 percent for the 
service-connected lumbar disc disease with history of 
laminectomy, beginning November 1, 2009.  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1990 to May 1992.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.  The May 1995 rating decision granted 
service connection for lumbar disc disease with history of 
laminectomy and assigned a 10 percent evaluation.  Jurisdiction 
of the case was subsequently transferred to the VA Regional 
Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

The Board remanded the matter to the RO in May 1998, March 1999, 
May 2003, June 2004, August 2005, and June 2006.  In July 2007, 
the Board denied an evaluation in excess of 20 percent for the 
period between June 23, 1998, to October 8, 2004, and granted a 
40 percent rating beginning October 8, 2004.  

The Veteran appealed the Board's July 2007 decision to the United 
States Court of Appeals for Veterans Claims (Court), which in a 
February 2010 memorandum decision vacated the July 2007 Board 
decision in part and remanding one matter to the Board for 
further development and adjudication.  The Court found that the 
Board failed to provide an adequate statement of reasons or basis 
for its decision on the issue of whether an increased rating in 
excess of 40 percent was warranted for the service-connected low 
back disability for the period beginning October 8, 2004.  In 
February 2010, the Court issued a Mandate indicating that the 
Court's decision was final and not subject to further review 
because the time for reconsideration, review, or appeal of the 
Court's decision had expired.  

In December 1996, the Veteran offered testimony before a hearing 
officer at the RO.

In December 1998, the Veteran testified at a hearing held before 
a Veterans Law Judge (VLJ).  In May 2003, the Board informed the 
Veteran that the VLJ who conducted the hearing was no longer 
employed by the Board, and indicated that he was entitled to 
another hearing, and in May 2003, the Veteran responded that he 
wished to testify at a second Board hearing.  In July 2003, the 
Veteran appeared and offered testimony in support of his claim 
before a VLJ.  In March 2010, which was after the Court issued 
the Judgment and Memorandum Decision, the Board sent the Veteran 
a letter informing him that the VLJ who conducted the July 2003 
Board hearing is no longer with the Board and that, as a result, 
the Veteran had the right to an additional hearing before the VLJ 
who would issue the final decision in his appeal.  Later in March 
2010, the Board received correspondence from the Veteran in which 
he declined this opportunity.  See 38 C.F.R. § 20.707.

In June 2009, the RO issued a rating decision awarding a 
temporary total evaluation for the service-connected low back 
disorder effective May 5, 2009, and a 40 percent rating 
thereafter.  In a September 2009 rating decision, the RO extended 
the temporary total evaluation to November 1, 2009, and assigned 
a 40 percent rating thereafter.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of (1) entitlement to an increased evaluation for the 
service-connected low back disability higher than 40 percent 
beginning November 1, 2009, and (2) entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Beginning on October 8, 2004, the service-connected lumbar 
disc disease with history of laminectomy is not shown to have 
been manifested by more than severe limitation of motion.  

2.  Since October 8, 2004, the preponderance of the evidence 
shows that the Veteran's low back disability was productive of no 
more than severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief; the preponderance of 
the evidence is against a finding that the Veteran's low back 
disability was productive of pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.

3.  Since October 8, 2004, the Veteran's low back disability has 
been productive of neurologic impairment of the right lower 
extremity that results in disability analogous to mild incomplete 
paralysis of the sciatic nerve.

4.  Since October 8, 2004, the Veteran's low back disability has 
been productive of neurologic impairment of the left lower 
extremity that results in disability analogous to mild incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 
40 percent for the service-connected lumbar disc disease with 
history of laminectomy are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5293 (2002), 5289, 5292, 5293, 5295 
(2003); 5235 through 5243 (2009).

2.  Throughout the appeal period, the criteria for a separate 10 
percent evaluation for right-sided mild incomplete paralysis of 
the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.123, 4.124, 4.124a; Diagnostic Code 8520 (2009).

3.  Throughout the appeal period, the criteria for a separate 10 
percent evaluation for left-sided mild incomplete paralysis of 
the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.123, 4.124, 4.124a; Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As established by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).
 
This appeal arises from disagreement with the initial evaluation 
following the grant of service connection for lumbar disc disease 
with history of laminectomy.  Once service connection is granted 
the claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In any event, the RO sent the Veteran a 
letter in September 2005 fully satisfying the VCAA duty to notify 
the Veteran what evidence was required to substantiate the claim 
and the respective duties of VA and a claimant in obtaining 
evidence.  The RO also sent the Veteran a letter in July 2006 
advising him of the five Dingess elements, to specifically 
include that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  For 
these reasons, the Board finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, ---U.S. ----, 
129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claim herein decided.  First, 
the Veteran's service treatment record (STR) is on file, and the 
claims file contains medical records from those VA and non-VA 
medical providers that the Veteran identified as having relevant 
records.  The Veteran (nor his representative) has identified, 
and the file does not otherwise indicate, that any other VA or 
non-VA medical providers have additional pertinent records that 
should be obtained before the appeal is adjudicated by the Board.  

More recently, the Veteran's in February 2010 indicated that his 
application for Social Security Administration (SSA) disability 
benefits had been denied.  He has not asserted, and the record 
does not suggest, that the SSA records are pertinent to the 
rating period currently on appeal.  See Golz v. Shinseki, 590 
F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to 
assist applies only to records relevant to a Veteran's present 
claim).  

Second, the Veteran was afforded a VA examination most recently 
in October 2004 for the purpose of evaluating the severity of his 
service-connected low back disability.  The Board finds that the 
VA examinations is are adequate because, as shown below, it was 
based upon consideration of the Veteran's pertinent medical 
history, his lay assertions and current complaints, and because 
it describes the service-connected low back disability in detail 
sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

Finally, the Veteran has been afforded hearings in December 1996 
before a hearing officer at the RO in December 1998 and in May 
2003 before VLJs in which he presented oral argument in support 
of the claim decided herein.  In Bryant v. Shinseki, --- Vet. 
App. ----, No. 08-4080 (Jul. 1, 2010), the Court recently held 
that 38 C.F.R. 3.103(c)(2) (2009) requires that the RO hearing 
officer and VLJs who chair a hearing fulfill two duties to comply 
with the above the regulation.  These duties consist of (1) the 
duty to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
although the RO hearing officer and VLJs during the hearings did 
not explicitly note the bases of the prior determinations or note 
the elements of the claim that were lacking to substantiate the 
Veteran's claim for a higher rating, the Veteran's representative 
demonstrated actually knowledge of this information.  The 
representative's questions specifically elicited responses 
designed to show that the Veteran met the requirements for the 
next higher rating for the low back.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of what 
was necessary to substantiate his or her claim.)  Accordingly, 
the Veteran is not show to be prejudiced on this basis.  

In addition, the RO hearing officer and VLJs sought to identify 
any pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  The RO hearing officer and VLJs 
specifically asked the Veteran where he received his treatment, 
and he responded that he received all treatment at VA.  Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2), nor has he 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearings focused on the elements necessary to 
substantiate the claim, and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element 
necessary to substantiate his claim.  As such, the Board finds 
that, consistent with Bryant, the RO hearing officer and VLJs 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and 
that the Board can adjudicate the claim based on the current 
record.

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claim, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

For these reasons, the Board may proceed with adjudicating the 
issue based on the current record.

II.  Analysis

The Veteran is seeking an evaluation higher than 40 percent for 
the service-connected low back disability for the period 
beginning October 8, 2004.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, 
however, may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
that different (staged) ratings may be warranted for different 
time periods during the period of appellate review beginning in 
October 2004.

During the course of this appeal, the regulations governing 
rating service-connected disabilities of the lumbar spine were 
amended.  Generally, where the schedular criteria are amended 
during the course of an appeal, the Board must consider the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, that 
award may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
to the extent it held that, where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, the 
version more favorable to appellant should apply); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 
2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2006).  Thus, in this case, the Board will consider both the old 
and new rating criteria.

Under the provisions of 38 C.F.R. § 4.71a in effect prior to 
September 23, 2002, intervertebral disc syndrome (IVDS) was 
evaluated under Diagnostic Code 5293, which provided that a 
rating of 10 percent is assigned for mild IVDS.  A rating of 20 
percent is assigned for moderate IVDS, with recurring attacks.  A 
rating of 40 percent is assigned for severe IVDS, characterized 
by recurrent attacks with intermittent relief.  The highest 
rating, 60 percent, is assigned for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy which 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, with little intermittent relief.

Until September 26, 2003, disabilities of the lumbosacral spine 
could also be rated under the provisions of DC 5295 (lumbosacral 
strain) or, alternatively, under the provisions of DC 5292 
(limitation of motion).  Under the schedular criteria of these 
Diagnostic Codes, however, a 40 percent rating is the maximum 
assignable rating.  Accordingly, the schedular criteria of these 
Diagnostic Codes are not pertinent to the present appeal.  

As of September 23, 2002, the schedular criteria of IVDS (DC 
5293) were amended.  Under the amended criteria, IVDS is 
evaluated by one of two alternative methods, applying whichever 
method results in the higher evaluation.  First, the disability 
could be rated on the basis of the total duration of 
incapacitating episodes over the previous 12 months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. § 4.71a, 
DC 5293, Note 1 (2002).  The schedular criteria for 
incapacitating episodes provided that a 10 percent evaluation is 
assigned for IVDS with incapacitating episodes having a total 
duration of at least one week but less than two weeks during the 
past twelve months.  A 20 percent evaluation is assigned IVDS 
with incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past twelve months.  A 
60 percent evaluation contemplates incapacitating episodes having 
a total duration of at least six weeks during the past twelve 
months.  38 C.F.R. § 4.71a (2002).

Alternatively, IVDS beginning September 23, 2002, could be rated 
by separately evaluating the chronic orthopedic manifestations 
under the most appropriate orthopedic diagnostic code (DCs 5292 
or 5295) and the neurological manifestations under the most 
appropriate neurologic diagnostic code(s), and then combining the 
separate evaluations under 38 C.F.R. § 4.25.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, DC 5293 
(2002).  

Effective on September 26, 2003, disabilities of the spine are 
rated under a General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula).  The criteria of the General 
Rating Formula are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  Associated 
objective neurologic abnormalities, including but not limited to 
bowel or bladder impairment, are evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (1).  

The schedular criteria of the General Rating Formula pertinent to 
the lumbosacral spine provide that a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50% or more of the height.  A rating of 20 
percent is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm and guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine.  A rating of 50 percent is 
assigned for unfavorable ankylosis of the entire thoracolumbar 
spine.  A rating of 100 percent is assigned for unfavorable 
ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, and 
left and right later rotation is 0 to 30 degrees.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  General Rating Formula, Note (2).  

Under the amended criteria effective September 26, 2003, IVDS 
(formerly Diagnostic Code 5293) is assigned a new Diagnostic Code 
(5243) and is rated either under the General Rating Formula or 
alternatively under the Formula for Rating IVDS Based on 
Incapacitating Episodes (unchanged from the September 23, 2002 
revisions (see above)), whichever method results in a higher 
evaluation.  

When evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
disability rating when functional loss due to limited or 
excessive movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups and 
with repeated use, if those factors are not considered in the 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Here, in comparing the Veteran's symptoms during the period of 
appellate review to the rating criteria in effect prior to 
September 23, 2002, the Board finds that the service-connected 
low back disability does not warrant an evaluation in excess of 
the currently assigned 40 percent.  

The pertinent evidence during this period consists of two VA 
examinations performed in November 2004.  

During the first November 2004 VA examination, which was 
performed by an orthopedic surgeon, the Veteran reported that he 
had had lower lumbar surgery in 1993, but continued to have 
constant pain to the present.  He rated his pain as 8 out 10 in 
severity.  He also described episodic flare-ups, which the 
Veteran reported as "incapacitating" and occurring one to two 
times per month.  During a flare-up, he would remain in bed "for 
most of that period of time," and he was unable to work in the 
kitchen cabinet business he ran.  The Veteran explained that his 
job allowed him to control his work activity.  In addition to 
pain, the Veteran also reported pain radiating down both legs, 
right worse than left.  

On physical examination, the November 2004 VA orthopedic examiner 
found that the Veteran's pain caused him trouble tying his 
shoelaces, but he could undress and dress.  He had upper thoracic 
scoliosis and left shoulder elevated.  Otherwise, he had a normal 
gait, and could heel-and-toe walk.  There was no tenderness in 
the sciatic notches.  Straight leg raising revealed radiation 
down both legs.  In addition to the clinical evaluation, the VA 
examiner reviewed results of an October 2004 magnetic resonance 
imaging scan (MRI).  The VA examiner diagnosed lumbosacral 
degenerative disc and bilateral sciatica.  

In a September 2006 addendum, the VA orthopedic examiner reported 
that range of motion testing revealed flexion to 30 degrees with 
no weakness and no clinical evidence of additional loss of joint 
function following repetitive use due to weakness, pain, or 
fatigue.  

Also in November 2004, the Veteran underwent a VA neurologic 
examination.  The VA examiner, a neurologist, noted the pertinent 
medical history.  The Veteran informed the VA examiner that he 
had pain "sometimes" radiating into both legs.  He also had 
"intermittent" numbness and tingling in the back of his legs.  
His pain was constant, and he "sometimes" had severe pain.  
Standing and walking caused him to be "incapacitated," such 
that he had to sit down.  He denied incontinence, fixed motor 
weakness, falls, and acute changes in balance or coordination.  

On physical examination, the November 2004 VA neurologic examiner 
found that a motor examination was 5 out of 5 and reflexes were 2 
out of 4 bilaterally.  The VA examiner also reviewed results of 
the October 2004 MRI, which he characterized as "unremarkable."  
Based on results of the examination, the VA examiner diagnosed 
herniated disc at L4-5 with pain as the primary manifestation.  
According to the examiner, the Veteran had no focal findings on 
neurological examination to suggest a severe fixed radiculopathy.  

In light of this evidence, an evaluation higher than 40 percent 
is not warranted under Diagnostic Code 5293.  The next higher 
rating, 60 percent, requires pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  The Veteran's sciatic symptoms, as revealed by the two 
November 2004 VA examinations, are "persistent" to the extent 
the symptoms were recurring.  However, he had frequent relief.  
In fact, during the November 2004 neurologic examination, the 
Veteran described his pain as "constant," but his neurologic 
symptoms as "intermittent" and occurring "sometimes."  Plus, 
the November 2004 VA neurologic examiner found that the Veteran 
did not have "severe fixed radiculopathy."  Without evidence 
showing symptoms with little intermittent relief, a 60 percent 
rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

With regard to the revised rating criteria for IVDS effective 
September 23, 2002, the Board finds that an evaluation higher 
than 40 percent is not warranted pursuant the schedular criteria 
for incapacitating episodes.  The Veteran complained during the 
November 2004 VA examinations that he had incapacitating episodes 
during which he must rest in bed.  He did not assert (and the 
evidence does not otherwise show) that this bed rest was 
prescribed by a physician.  To the contrary, he asserted during 
the November 2004 VA orthopedic examination that he must rest in 
bed for "most of" an "incapacitating" period.  Similarly, the 
Veteran during the November 2004 neurologic examination described 
being "incapacitated" by pain while walking, which required him 
to sit down.  These two statements show that the Veteran was 
actually describing flare-ups of pain requiring him to limit his 
own activities, rather than incapacitating episodes as defined by 
the schedular criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective September 23, 2002).  Accordingly, an evaluation 
higher than 40 percent is not warranted on the basis of 
incapacitating episodes.  

Nonetheless, beginning September 23, 2002, IVDS may also be 
evaluated by separately rating the orthopedic and neurologic 
manifestations, which are then combined under 38 C.F.R. § 4.25.  
As the Court recognized in its November 2009 memorandum decision, 
the Veteran's present 40 percent evaluation was assigned under 
Diagnostic Code 5292 on the basis of severe limitation of motion.  

The November 2004 VA examinations revealed objective evidence of 
sciatica of the bilateral lower extremities.  Thus, although the 
Veteran's low back disability warrants a 40 percent evaluation 
under former Diagnostic Code 5292, effective October 8, 2004, his 
low back disability warrants separate 10 percent ratings under 
the revised criteria by assigning independent evaluations for his 
orthopedic and neurologic manifestations.  Here, given the lay 
and medical evidence dated since October 8, 2004, showing that 
the Veteran's intervertebral disc disease is productive of 
bilateral lower extremity sciatic radiculopathy, the Board 
concludes that the evidence supports the Veteran's entitlement to 
a separate 10 percent evaluations, and no more, under Diagnostic 
Code 8520, for disability comparable to mild incomplete paralysis 
of the sciatic nerve of his right and left lower extremities.

Finally, under the General Rating Formula in effect since 
September 26, 2003, a higher evaluation is not warranted because 
the evidence does not show unfavorable ankylosis of the lumbar or 
thoracolumbar spine.  See former Diagnostic Code 5289, 38 C.F.R. 
§ 4.71a (2002); Diagnostic Code 5235-5242, 38 C.F.R. § 4.71a 
(2009).  

In conclusion, the Board finds that a rating higher than 40 
percent is not assignable for the service-connected low back 
disability beginning October 8, 2004.  Separate 10 percent 
ratings are warranted, however, for objective neurologic 
impairments of the right and left lower extremities.  "Staged 
ratings" are not otherwise warranted because the schedular 
criteria for a higher rating were not met at any time during the 
period under appellate review.  See Hart, 21 Vet. App. at 505; 
Fenderson, 12 Vet. App. at 126-27.  

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted.  First, the applicable rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  In 
any event, the evidence also does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule.  In fact, the schedular criteria for evaluating IVDS 
specifically contemplate the effect of the Veteran's symptoms on 
his employment.  Finally, the evidence does not show frequent 
periods of hospitalization or other evidence that would render 
impractical the application of the regular schedular standards.  
Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An evaluation in excess of 40 percent for lumbar disc disease 
with history of laminectomy beginning October 8, 2004, to 
November 1, 2009, is denied.

A separate rating of 10 percent, but not higher for the service-
connected lumbar disc disease with history of laminectomy, for 
mild incomplete paralysis of the sciatic nerve involving the 
right lower extremity is granted beginning October 8, 2004, 
subject to the regulations governing the award of VA monetary 
benefits.  

A separate rating of 10 percent, but not higher for the service-
connected lumbar disc disease with history of laminectomy, for 
mild incomplete paralysis of the sciatic nerve involving the left 
lower extremity is granted beginning October 8, 2004, subject to 
the regulations governing the award of VA monetary benefits.  


REMAND

Upon review, the Board finds that the issues of (1) entitlement 
to an increased evaluation for the service-connected low back 
disability higher than 40 percent beginning November 1, 2009, and 
(2) entitlement to a TDIU, must be remanded.  

With regard to the claim for a higher rating for the service-
connected low back disability, the record shows that the Veteran 
underwent a 2-level lumbar total disc replacement (arthroplasty) 
in May 2009.  The RO assigned a temporary total evaluation (100 
percent) for the convalescent period from May 5, 2009, to 
November 1, 2009, pursuant to 38 C.F.R. § 4.30.  According to the 
provisions of 38 C.F.R. §§ 3.326, 3.327, reexaminations will be 
requested whenever VA determines that there is a need to verify 
the current severity of a disability, such as when the evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  See also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43,186 (1995).  The evidence here suggests that the 
severity of the service-connected low back disability has 
materially changed as a result of the May 2009 surgery.  
Accordingly, remand is necessary to afford the Veteran a VA 
examination to fully evaluate the severity of the disability for 
the period beginning November 1, 2009.  

With regard to the claim for a TDIU, the Veteran's attorney 
raised the claim in a May 2010 correspondence.  Additionally, the 
new evidence consists of a December 2009 medical report 
indicating that the Veteran was "functionally disabled from 
returning to his previous level of employment," because "it 
would appear that he is capable of only sedentary activity."  
This claim for a TDIU arises from the claim for a higher 
evaluation for the service-connected low back disability from 
November 1, 2009.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Accordingly, the TDIU claim must be remanded for concurrent 
consideration with the remanded claim for a higher evaluation.  

Finally, the evidence shows that the Veteran more recently 
applied for Social Security Administration (SSA) disability 
benefits.  The Veteran wrote in February 2010 that his SSA claim 
had been denied.  Nonetheless, the SSA records are potentially 
relevant to the remanded claims.  See Baker v. West, 11 Vet. App. 
163 (1998); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 
2010).  Therefore, the records must be obtained.  

Accordingly, the issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should send the Veteran a letter 
requesting that he provide the names, 
addresses, and approximate dates of treatment 
for all health care providers who may have 
additional records pertinent to the remanded 
claims.   

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  The RO should also 
take appropriate steps to contact the SSA and 
attempt to obtain any records pertinent to 
the Veteran's award or denial of Social 
Security disability benefits, including any 
decisions and/or determinations, and all 
supporting medical documentation utilized in 
rendering the decision.  

All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file.  If any 
records cannot be obtained, a notation to 
that effect should be inserted in the claims 
file.  The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

3.  After completing any development and/or 
development warranted by a complete review of 
the record, the RO should schedule the 
Veteran for an appropriate VA examination to 
determine the nature, extent, frequency and 
severity of any orthopedic and neurologic 
impairment related to the Veteran's low back 
disability.  The claims folder should be made 
available and reviewed by the examiner.  

The examiner should identify all back 
orthopedic pathology found to be present.  The 
examiner should conduct all indicated tests 
and studies, to include range of motion 
studies expressed in degrees and in relation 
to normal range of motion, and should describe 
any pain, weakened movement, excess 
fatigability, and incoordination present.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of the 
Veteran's low back.  

In addition, if possible, the examiner should 
state whether the back disability has been 
productive of any incapacitating episodes, 
which are defined as periods of acute signs 
and symptoms that require bed rest prescribed 
by a physician or treatment by a physician, 
and if so, the frequency and duration of those 
episodes.  

Further, the examiner should also discuss the 
nature and severity of the Veteran's right 
and left-sided radiculopathy or neuropathy.  

The examiner must also state whether the 
Veteran has bowel or bladder problems related 
to his low back disability.

The examiner must also discuss the impact of 
the Veteran's low back disability, including 
all manifestations, on his ability to obtain 
and retain gainful employment.

Specific references to the Veteran's claims 
file, including all pertinent medical 
records, and the Veteran's lay assertions 
should be provided, as appropriate.  All 
findings and conclusions should be set forth 
in a legible report.  

4.  After completing all requested action, 
plus any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


